﻿
Mr. President, it is my honour to convey to you and to this august assembly the greetings of the guardian of the two holy sites, who had wished to be with you mid to speak to you in person. However, the conditions prevailing in the region have required that he remain in the Kingdom. We has entrusted me with the task of conveying to you the position of our Kingdom on the most important event in our region and the world at large. 
Mr. President, it is my pleasure to congratulate you on your election to the presidency off this forty-fifth session off the General Assembly off the United Nations. It is a tribute to you personally and to your country and its important regional and international role. I am fully confident that your presidency off this session will be an effective factor in achieving the objectives to which the international community aspires in these difficult international circumstances.
I avail myself off this opportunity to extend thanks and appreciation to your predecessor, Mr. Joseph Garba, the President off the forty-fourth General Assembly off the United Nations. We conducted its deliberations, as well as the deliberations off the special sessions during the past year with efficiency, wisdom and effectiveness, for which he deserves praise and appreciation.
It also gives me pleasure to express thanks and appreciation to His Excellency, Mr. Javier Peres de Cuellar, the Secretary-General of the United Nations, for his persistent and distinguished efforts in the service of the cause of international peace and security, and his endeavours to develop the role and effectiveness of the United Nations for the realisation of the high objectives for which it was established.
It is also my pleasure to welcome Liechtenstein to the membership off this international organisation, coupled with our hope that its entry will consolidate the effectiveness and universality of joint international action, and our wishes to its friendly people for prosperity and progress.
We stand here today on the threshold of an overwhelming danger with a situation that teeters between the drums of war and the bells of peace. Coming to you from the heart off the Arab land, the cradle of Islam, the seat off the two holy mosques and the abode off the messenger off God, I cannot but set out by saying "peace be upon you." That is the call for peace and friendship exchanged by every Arab and every Muslim when they meet.
We would have wished for the continuation of the march of peace that accompanied the previous session of the General Assembly. Since we net here last year, there have been glimpses of hope and the emergence of the beginnings of a new international order, whose mainstay is co-operation between countries, and understanding between peoples. The intifadah of the steadfast Palestinian people in the occupied territories was illuminating the road towards the hoped for solution. It captivated the hearts of peoples and touched their conscience. The Iraq-Iran war came to an end, and we had begun to look forward to a new era of peace and concord in the region of the Gulf. Namibia won its independence, and the march towards the elimination of apartheid in South Africa began. International conflicts began to move towards resolution. We carried the banner of establishing co-operation in the region, a region vibrant with suffering and hope, so that States should enjoy stability and so that peoples should live in prosperity. However, catastrophe took us by surprise. Events took place that were thought to be impossible in the past.
As we stand with you today in this international forum, grief overcomes us for what the State of Kuwait, a dear and neighbourly sister State, is being subjected to.	·
We listened, as did you, here, a few days ago, to His Highness Sheikh Jaber Al-Ahmed M-Sabah, the Emir of the State of Kuwait, who conveyed to us in his historic statement a vivid and comprehensive picture of the catastrophe which befell brotherly Kuwait. The eloquent words of His Highness have stirred everybody's conscience. In this esteemed international gathering, they have evoked feelings of participation, firm solidarity and effective support. 
When the sudden aggression of the Iraqi regime dispersed the people of Kuwait, violated the country, pillaged its assets and want far beyond all the limits of trust; when it invaded and occupied the brotherly neighbour, Kuwait, and amassed forces on the borders of the Kingdom of Saudi Arabia, Iraq deviated from the Arab order based on the charter of the League of Arab States and deviated from the world order by violating the Charter of the United Nations.
All peoples and Governments of the world have rejected the aggression. It has been condemned by the League of Arab States, deplored by the Organisation of the Islamic Conference and reproached by the Non-Aligned Movement. As for the Security Council, it has monitored the invasion and occupation, rejected it in all its aspects from the very first day and adopted the necessary resolutions to oppose this invasion and erase its effects.
The Kingdom of Saudi Arabia has taken a firm stand in rejecting this aggression, with all its consequences and effects. The rulers of Iraq bear the responsibility of its results and consequences. Today, Saudi Arabia declares from this rostrum of international legitimacy that it stands with the whole world in opposition to the continued occupation. From this rostrum we extend a salute of admiration and esteem to the people of brotherly Kuwait, and from this rostrum w® declare our firm rejection of the occupation by any State of the lands of another State by force of arms. We declare our firm insistence on the immediate unconditional withdrawal of Iraqi forces from the territory of Kuwait, the restitution of Kuwait's legitimate Government and the withdrawal of Iraqi forces from the borders of the Kingdom of Saudi Arabia.
We had spared no effort in trying to contain the dispute that transpired between the two neighbouring sister States, Kuwait and Iraq. The Kingdom hosted a number of eminent officials from the two countries at the Jeddah meeting. Our objective, arising from the national responsibility of the Kingdom and the dictates of its Islamic religion and lofty Arab ideals, was to arrive at a solution in a brotherly fashion and on the basis of an understanding that would have prevented events from deteriorating.
Regrettably, the Kingdom was taken by surprise by the Iraqi regime's invasion of Kuwait and the flagrant aggression against its sovereignty, its people and its possessions. We were taken by surprise, again most regrettably, by the build-up which the Iraqi regime has brought in proximity to the Kingdom's international borders.
The Kingdom has risen above the wounds and the "injustice of kinsmen" and preferred patience in the hope that the Iraqi leadership would reconsider and withdraw. But the Iraqi leadership followed up by declaring the annexation of Kuwait to Iraq and amassed its armed forces in offensive formations along our country's borders, thus again violating conventions and laws after it had violated traditions and revoked promises, exposing the Kingdom's security to extreme danger and threatening international peace and security.
We Arabs, we in the Kingdom of Saudi Arabia, do not break faith nor do we accept threats. Thus our leadership has taken firm decisions that will ensure the protection of both land and men, the protection of vital economic assets and the consolidation of defensive capabilities.
The Kingdom was particular, at the most critical and threatening time, to initiate its steps on the basis of a genuine commitment to conventions treaties; for Saudi Arabia, which participated in the founding of the United Nations, could find no alternative for self-defence but to rely on Article 51 of the Charter. The Kingdom, which participated in the building up of the League of Arab States, could find no alternative in opposing the threatening invader but to rely on the treaty of mutual Arab defence. And as a founding member of the Arab Gulf States Co-operation Council, it could not find any alternative in facing up to the absorption of a sister Gulf State but to rely on the Gulf Co-operation Council's charter. The Kingdom, a founding State and the host of the Organisation of the Islamic Conference, could find no alternative but to rely on the charter of that Organisation. Our leadership has carried out its responsibilities and accounted for the anticipated development of events so that the Kuwait catastrophe could not recur and so that it will not be taken by surprise at the hands of adventurism.
Arab, Islamic and other friendly States hurried to the support of Saudi Arabia's armed forces in performing the duty of defending the State and the safety of its citizens.
We have given assurances that the presence of sisterly and friendly forces on Saudi territory is a temporary one. It was in response to our request. We have given assurances and were assured that this is a measure for defence only. It was necessitated by circumstances that were concocted by the ruling regime in Iraq and will come to an end with the reversal of the circumstances that made it necessary. In spite of this, we were very patient.
In its persistent Arab desire for peace, the Kingdom participated with the Arab family in the search for an Arab solution. It responded to the invitation of President Mubarak, President of the Arab Republic of Egypt, to attend the emergency Arab summit conference - which was held in Cairo on 19 Muharram, 1411 A.H., corresponding to 9 August 1990 - which resulted in the desired Arab resolution. 
But the government of Iraq did not respond. Instead, it displayed an arrogant behaviour towards Arab and international legality by insisting on not reversing its annexation and occupation.
We Arabs, we in the Kingdom of Saudi Arabia, wonder how can an Arab solution be reached of the ruins of another Arab State? How can solution be reached when the government of Iraq has blocked every avenue that may lead to it? How can we join the international march towards new international co-operation if we forgive the usurpation by one Arab State of another Arab land? To us, the acceptable solution is the one based on Arab legitimacy and on the charter of the League of Arab States. It is the solution that arises from official institution, represented by the Arab summit conference and the Ministerial Conference, of the League of Arab States. 
We Arabs are a people who value friendship and commitment. God has honoured us by bringing us the message of Islam. With mingled humility and pride, we have raised the banner of justice, helping the oppressed and rescuing the anxious. We have always risen above the violation of our neighbours' rights, upheld the sanctity of our brethren and felt that pillaging for spoils is beneath our dignity. Those are our genuine Arab morals and the magnanimous Islamic principles that are our code of behaviour as Arabs and Saudi Arabians. It is neither acceptable nor reasonable to apply to our behaviour or actions as Arabs norms and standards that are lower than those of other nations. God has endowed our Arab nation with the message, thus making it the best nation raised up among mankind. Our nation prescribes what is righteous and forbids what is evil. God has honoured it with Islam and thus it carried the torch of civilisation and knowledge to all the other nations and spread the principles of mercy, sympathy, solidarity, justice and fairness among peoples. Hence, the Arab nation must set an example by adhering to the civilised moral behaviour which stems from its high ideals and lofty principles.
It is an honour to me to extend the profound thanks and appreciation of the Kingdom of Saudi Arabia to our brethren in the Arab States, our brethren in the Islamic countries and to those friendly States in the five continents - exceeding 26 in number - which have come to the support of the Saudi Arabian armed forces. The Kingdom's dependence is on God Almighty above all else. Almighty God is B· who protects us and our people from all harm. We rely on the faithfulness and dutifulness of our people, and then on the brethren and friends who have hastened to protect peace in the land of amity and peace.
We sought to build the strength of Iraq. We are intent on sustaining and preserving that strength. However, we want a strong Iraq that protects the Arab countries, an Iraq that would be the mainstay of Arab national security, not an Iraq that threatens the security of Arab countries and strives to undermine the foundations of Arab order.
An Iraq that commits aggression against a neighbouring sister country, violates its sanctity, squanders its potential and threatens the entire Arab order cannot be counted as a force for the Arabs. Rather, it is actually a source of discord and division in the Arab ranks. It weakens and enfeebles the Arab body.
We cannot allow the Iraqi regime's adventure to veil the glow of the principal Arab cause: the Palestinian cause. It pains us that attention is being diverted from the intifadah of the heroic Palestinian people, that the search for a just solution to the Palestinian cause should retrogress and that the dangers posed by Jewish immigration to the occupied territories should cause no outcry or protest. It pains us even more that the Iraqi regime, which claims a monopoly over the salvation of Palestine should follow Israel's example of occupying the land, dispersing its people and refusing to withdraw. It has even given Israel an international pretext to consecrate occupation, empty the homeland of its people and replace them with immigrants. It is for the sake of Palestine that Iraq should withdraw from Kuwait; it is for the sake of Palestine that it should abide by the dictates of international legitimacy so that we may move international legality to achieve for the people of Palestine what, God willing, will be achieved for the people of Kuwait.
Irrespective of the circumstances, we welcomed the settlement finally reached in the situation between Iraq and Iran following a decade of war. We ask that it be followed by a similar step with respect to Kuwait. We who hastens to seek peace with an adversary will suffer no embarrassment if he rushes to be responsive to a brother. 
The serious damage inflicted by the Iraqi aggression against	has
economic, social and human dimensions whose effects are not confined to the Middle East region. Those effects have repercussions for most of the countries of the world.
The international community’s solid stand on the Iraqi aggression against Kuwait and the firm solidarity demonstrated by the countries of the world in facing up to that aggression with all its results and effects must be accompanied alto by effective co-operation with the States which have suffered as a result of the aggression, due to their staunch unflinching adherence to the Security Council resolutions, especially to those relating to economic sanctions and the embargo against Iraq.
Within the framework of that co-operation and in a spirit of international responsibility, Saudi Arabia, in co-operation with its partners in the Organisation of Petroleum Exporting Countries (OPEC), has adopted an oil-production policy that will compensate as much as possible for the interruption of Iraqi and Kuwaiti exports and will make the greatest possible effort to maintain stable and reasonable prices.
The Government of the Kingdom of Saudi Arabia has given urgent financial and development assistance to many of the countries that have suffered due to
aggression. In addition to the support announced at the United Nations for Turkey, Egypt and Jordan, we look forward to the extension of that support to include Syria, Lebanon, Pakistan, Bangladesh, Somalia, Djibouti and many other countries proven to have suffered.
Countries which have stood up honourably and steadfastly to the Iraqi aggression, participated actively in implementing economic sanctions and, as a result, have borne financial, economic and social burdens deserve the appreciation and care of the entire world community. Thus, Saudi Arabia expresses its satisfaction at the steps taken by the International Monetary Fund and the International Bank for Reconstruction and Development at their joint Meeting held last week in Washington to establish a co-ordinating group to assist the affected countries. We have expressed our readiness to participate actively in that direction. 
We would have liked to be able to deal in detail with the other critical issues which we have participated in addressing over the past few years, namely, the continuous search for opportunities for peace in the Middle East, the international support for the heroes of the intifadah in the occupied territories, the Taif Agreement, the hopes of Arabs for Lebanon, the hopes for a peaceful solution for Afghanistan, and many other common aspirations. However, the preoccupation of the international community with the Gulf crisis is almost monopolising the efforts of the Security Council and the General Assembly to avoid a catastrophe, We all know how the crisis started and we all hope that it will end on the basis of international legitimacy.
The international position is crystal clear. There is no ambiguity or vagueness about it. The successive Security Council resolutions have articulated that position, and it was confirmed again a few days ago by the Foreign Ministers of the five permanent members of the Security Council in their joint statement following their meeting with the United Nations Secretary-General.
Therefore, there is no need for vacillation between word and deed or contradictions between declaration and implementation. There is no place for alternative proposals or for the circulating of initiatives which achieve nothing but a waste of time. The soundness of any position cannot be judged by the condemnation of the invasion alone but also on the basis of the proper choice of solution. Any solution cannot be complete except by preventing the aggressor from reaping the fruits of his aggression. When the Kingdom of Saudi Arabia declares its firm commitment to Security Council resolutions, it believes in the steadfastness of the international will: the cohesion of the international stand will force the rulers of Iraq to withdraw from Kuwait and lead to the restitution of the legitimate Government of Kuwait. 
Forty-five years ago, the Kingdom of Saudi Arabia participated in the founding of an international order which emerged from the shattered ruins of the Second World War. It participated in founding this Organization, the United Nations, which emerged after the collapse of the League o£ Nations due to the lack of the international will to stand up to the usurpation of one of its Member States.
If the situation in our region today causes concern, we look to the future with determination and hope. The Kingdom undertakes to participate effectively in the vistas that will open up towards a new international order.
At this critical phase through which our Arab world in passing, we must learn the lesson from what has happened in order for us to avoid the possibility of its taking place again; otherwise tragedies will recur in a region full of probabilities. The wheel of time must continue to turn, the caravan must continue to march, and the march must proceed.
In looking to the future, we turn first and foremost to our brethren in the occupied Arab territories and to the dispersed Palestinian people who are scattered all over the world; and we say to them: "Your cause is our cause. Let us rise in our hearts and by our deeds above the Arab disputes and divisions, for they are the focal place and the axis of gravitation." We say to them: "Stand as a solid barrier against those who attempt to exploit your feelings or to feed on your wrath in older to harm the Arab body, your body." We say to them, "Support legitimacy, for it is the support of your cause, the cause of all Arabs, and the base which guarantees your legitimate rights in liberating the land and establishing the State." We say to them today, more so than at any other time, "Let us preserve firm solidarity." 
We in the Arab world, in Saudi Arabia, say that our commitment towards the people of Palestine was not born today, nor was it born yesterday. It was born with the first heartbeat of the cause. Our solidarity with the Palestinian people will continue today and tomorrow and until victory is achieved, for Jerusalem is the first of our two Kiblahs, and the Al-Aqsa mosque is the third after the two holy mosques.
We regard the aspirations of our Arab nation after a better future as the first priority. We realize that this nation must invest all its material and Inman resources in the march towards development, prosperity and progress, and the Kingdom of Saudi Arabia will spare no effort in working towards the achievement of that objective. In the area of development, we did not fail to co-operate with our brethren in the Arab world nor did we fall short of fulfilling our obligations towards them. We have participated in the efforts for comprehensive Arab development even when our material resources were limited. Before the outbreak of the Iraq-Iran war we had more available resources that would have enabled us to offer a larger volume of development assistance. However, that long war consumed them. Despite the decline in the revenues that that war caused, it is the right of the Arab citizen to wonder today over the causes of the diminished Arab development efforts in realizing his aspirations and ambitions. Maybe we have a lesson to derive from the experience of Eastern European countries which have proved that the malaise lies in the sterility of the structure of economic policies rather than in the lack of resources, despite their significance. The solution should come through developing those structures and improving those policies while providing the necessary resources. 
In the face of this reality, we are required today to put the Arab house in order and organize our relations on the regional and universal Arab levels. We must reach for appropriate solutions to deal with the imbalance that has afflicted the Arab order, so that it can regain its health and required balance.
Perhaps the forecast issue we should review is the method of economic co-operation between the Arab States. Although it is not our habit to boast about our assistance to our brethren, the lesson we have derived from what has happened is that co-operation should be through Arab institutions which operate in a secure, scientific manner which the Arab citizen can perceive and judge.
We are part of this world in which we live. Therefore, the resources with which God has endowed the Arab world are not for our benefit alone, but should benefit the whole world at large. 
While we, as Arabs, acknowledge the need for the world's co-operation, we believe that the rest of the world realizes that it is necessary to co-operate with us.
In the final analysis, our Arab world cannot remain alone outside the orbit of the accelerating new trends which are altering the balance of relations between States, nations and peoples.
We are part of this world - a world which is today turning away from polarisation, tension and division. We are with this world in its new endeavour to overcome crises, to overcome unresolved problems and to build a new world of co-operation, understanding, freedom and peace.
In this we begin with ourselves. We bear our responsibilities towards our region and this new world. 1c is a duty in which both responsible leaders and responsible citizens participate. And while rulers handle the functions of State and the citizen faces the problems of daily life, all of us must build the contours of our future path.
We have always called for a unified Arab strategy which plans for a common future and which avoids volatile emotional reactions. From a position of responsibility, we call on the opinion makers, we call on Arab intellectuals to participate in this endeavour, for they have to bear their responsibilities in supporting the new Arab order as the opportunity for education opens up in the Arab nation - every Arab citizen and every responsible citizen. Every official has a duty and every intellectual has a place. We all have one objective which is a decent life for the Arab individual. The individual is the real asset, the individual is the pulse of the nation for the future. 
In this very Hall, the Kingdom of Saudi Arabia participated, with the distinguished gathering of Heads of member States, in the international declaration on children's rights. We were elated by the children as they stood with us, with their innocence and enthusiasm, the children who themselves declared the children's charter, the dream of today and the hope for tomorrow.
As we enter a new decade with the world - a new decade that leads us to a new century, the twenty-first century, we share in confronting the concerns of today, and we look forward to participating in making the dreams of tomorrow come true. We endeavour in our region to ensure that the revitalised Arab order should be in step with the new world order. We endeavour in our region to ensure that the gateways of the new order - the new world - should be open to the aspirations of States and the hopes of peoples - a new world of co-operation understanding and justice. This new world, which resolutely and persistently affirms the enduring rights of nations to independence on their soil, and which rejects the logic of force, annexation and occupation is a world that believes in tolerance and dialogue between nations and rejects the logic of apartheid and the methods of oppression and expulsion. This new world in the service of which the means of learning and the discoveries of modern science abound, must ensure the social and economic justice which would make possible the realisation of progress and prosperity for nations and ensure security and stability for the world.
In all this, we are inspired by the Charter which we signed and to which we have been committed from the very outset.
Today we continue to be faithful to that Charter. We are with the Charter of the United Nations, with the Charter of the League of Arab States, with the Charter of the Arab Gulf Co-operation Council, with the Charter of the Organisation of the Islamic and we are with the Charter of the Non-Aligned Movement. 
